Citation Nr: 1010713	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-24 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for service-connected psychiatric disability, to include 
major depressive disorder and/or posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
14, 1998, for the grant of service connection for psychiatric 
disability to include major depressive disorder and/or PTSD.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a January 2006 rating decision issued by the 
Appeals Management Center (AMC), service connection for 
depressive disorder was granted.  A 70 percent rating was 
assigned, effective September 14, 1998.  The Veteran appealed 
the 70 percent rating assigned, as well as the effective date 
assigned for service connection.  In a July 2007 rating 
decision, the RO denied entitlement to TDIU.  In a September 
2008 rating decision, the RO denied entitlement to an 
effective date earlier than September 14, 1998 for the grant 
of service connection for major depressive disorder (claimed 
as PTSD with depression).  The Veteran perfected appeals with 
respect to the issues listed on the title page of this 
decision.

The Board notes that additional argument and evidence were 
received after the case was certified to the Board.  However, 
the evidence is duplicative of evidence already contained in 
the claims file and already considered by the Agency of 
Original Jurisdiction.  Therefore, the Board may proceed with 
the appeal.  




FINDINGS OF FACT

1.  The Veteran's major depressive disorder is manifested by 
depressed mood, fatigue, lack of interest in anything, sleep 
impairment, and anxiety; there is no evidence of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

2.  In a May 1997 rating decision, and then again in a 
November 1998 rating decision, the RO denied the Veteran's 
claim for entitlement to service connection for PTSD.  The 
Veteran was notified of the decision and of her appellate 
rights.  However, she did not initiate an appeal.

3.  The Veteran's claim to reopen a previously denied claim 
for a psychiatric disorder was received on September 14, 
1998; the claim was reopened on the basis of new and material 
evidence other than service department records.  

4.  The Veteran has the following service-connected 
disability:  major depressive disorder and/or PTSD, rated as 
70 percent disabling.  The combined service-connected 
disability rating is 70 percent, meeting the percentage 
criteria for TDIU under the combined rating table. 

5.  The Veteran's service-connected psychiatric disability 
does not preclude her from securing or following 
substantially gainful employment consistent with her 
education and industrial background.  





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for psychiatric disability to include major 
depressive disorder and/or PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9434 (2009).

2.  An effective date earlier than September 14, 1998, for 
the grant of service connection for psychiatric disability to 
include major depressive disorder and/or PTSD is not 
established.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.155, 
3.158, 3.159, 3.400 (2009).

3.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in December 2004, July 2005, 
May 2006, April 2007, and July 2008, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate her claims, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  The May 
2006 and July 2008 notice letters informed the Veteran as to 
disability ratings and effective dates.  

With respect to the TDIU claim, because the notice pursuant 
to Dingess, supra, came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's TDIU claim was readjudicated by the RO in July 
2008, after proper VCAA notice was provided (in May 2006) and 
after the Veteran had an opportunity to respond.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.

With respect to the initial rating claim and the earlier 
effective date claim, the Veteran is challenging the initial 
disability rating and effective date assigned following the 
grant of service connection for a psychiatric disability to 
include major depressive disorder and PTSD.  Service 
connection was awarded in a January 2006 rating decision.  In 
Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the 
Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

The Dingess holding was further clarified by a decision 
recently issued by the Court in Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008), in which the Court held, as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements."    

Appling the above analysis to the present case, the Board 
concludes prejudicial error in the content of VCAA notice has 
not been established.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, VA treatment records and examination reports, 
private treatment records, and records associated with a 
Social Security Administration disability determination. 
 Also of record and considered in connection with the appeal 
are lay statements and various written statements submitted 
by the Veteran, her family members, and her representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, she has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Increased Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Governing Laws and Regulations for Earlier Effective Date

The effective date of an award of compensation on a claim to 
reopen after a final disallowance of the claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later, if the claim was reopened on the 
basis of new and material evidence other than service 
department records.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  

Any communication or action from a claimant, which indicates 
intent to apply for one or more benefits under the laws 
administered by VA, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. 
§ 3.155.

Where evidence requested in connection with a claim to reopen 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
1 year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation shall not commence earlier than the 
date of filing of the new claim.  38 C.F.R. § 3.158.  

Governing Laws and Regulations for TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).




Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Increased Rating

Major depressive disorder is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  PTSD is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  

Both diagnostic codes provides that a 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

One factor to be considered is the Global Assessment of 
Functioning (GAF) score which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF Score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or where 
there is major impairment in several areas such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF of 51 to 60 indicates moderate 
symptoms (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 
indicates some mild symptomatology (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130.  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The Veteran claims that she is entitled to a higher initial 
rating for her service-connected psychiatric disability.  
Throughout the initial evaluation period, the Veteran's 
service-connected psychiatric disability is rated as 70 
percent disabling under Diagnostic Code 9434.

In order to receive a higher, 100 percent rating, the Veteran 
must show total occupational and social impairment with such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

At the October 1998 VA examination, the Veteran was dressed 
neatly and her hygiene was described as excellent.  She was 
alert and fully oriented.  Her mood was somewhat depressed 
and she had an appropriate affect.  Her cognition was intact 
and she denied having any suicidal or homicidal thoughts.  
She also denied having auditory or visual hallucinations, and 
no delusional thought content was noted.  She was coherent 
and appropriate.  

A March 2001 private psychiatric evaluation notes that the 
Veteran was appropriately dressed and that she was talkative.  
Her mood was depressed and her thought content was not 
unusual.  She had some paranoid trends in that she was 
fearful of being harmed.  Specifically, she takes precautions 
at night/is hypervigilant.  On mental status examination, she 
was fully oriented and of normal intelligence.  Her memory 
and concentration were normal.  The examiner felt that there 
was a possibility that the Veteran has some impaired judgment 
because earlier that day she got into an argument with an 
employee at the treatment center.  

A November 2002 VA treatment record notes that the Veteran 
has been cheerful and her affect concordant.  She has been 
relating appropriately to peers and staff in various 
therapeutic groups.  Her GAF score was noted to be 45.  

A VA discharge summary for treatment from November 18, 2002 
to January 2, 2003 notes that the Veteran was alert and 
oriented, cooperative, and in no acute distress.  
Additionally, it was noted that she had no abnormal motor 
activity and her cognition was intact to memory and problem 
solving ability.  Her mood was dysphoric and her affect was 
constricted.  No hallucinations or destructive ideations were 
noted.  There were no impulses to hurt or harm herself.  Her 
insight and judgment were intact.  It was noted that the 
Veteran could return to her preadmission employment.  
 
At the September 2005 VA examination the Veteran indicated 
that she was not currently receiving psychiatric treatment.  
It was noted that her primary care physician prescribes her 
Zoloft and Xanax.  She denied using alcohol or drugs.  She 
stated that she last worked in 2003 as a cashier but she 
could not continue working because she was suffering from 
high blood pressure.  On examination the Veteran exhibited 
adequate hygiene but her clothes were disheveled and she had 
a hole in her shirt.  She was alert and fully oriented.  She 
was able to recall three out of three objects after a delay 
of a few minutes.  She made one error on serial sevens and 
she correctly recalled five digits forward and two digits in 
reverse.  She did not exhibit any inappropriate or bizarre 
behavior during the interview.  Her speech was normal in rate 
and volume.  It (her speech) was clear, coherent, and goal-
directed.  There was no evidence to suggest that she was 
responding to internal stimuli.  When asked about 
hallucinations, she reported that she sometimes hears people 
calling her name.  She denied suffering from visions.  She 
denied delusions of reference or bizarre delusional beliefs.  
She reported a grandiose belief that she was clairvoyant.  
She stated that she feels very hypervigilant because her ex-
boyfriend was stalking her and because he had broken into her 
apartment several times.  Her affect was blunted.  She 
described her mood as "disappointment in the way my life is 
fatigued and depressed."  She stated that she has 
experienced depression since she learned that her baby died.  
She sleeps during the day because she feels unsafe at night 
due to her ex-boyfriend's break-ins.  She complained of poor 
energy the last four years.  She stated that she has trouble 
concentrating and is often forgetful.  She denied current 
suicidal or homicidal ideation.  She denied past attempts to 
harm herself.  There were no signs or symptoms of mania.  She 
denied obsessions or compulsions.  The diagnosis was major 
depressive disorder, single episode.  Her GAF score was 48.  
The examiner opined that the depression has a significant 
impact on the Veteran's level of functioning.  In particular, 
the Veteran stated that she no longer has any friends.  It 
was unclear to the examiner what role the depression plays in 
the Veteran's ability to work.  

A June 2007 VA examination report notes that the Veteran 
complained of recurrent depression, especially in the last 
couple of months after her divorce.  She has been more 
depressed and sad, with decreased interest in activity.  She 
denied suicidal or homicidal ideation, as well as visual, 
audio, or tactile hallucinations.  The examiner stated that 
the Veteran's depression symptoms are significant enough to 
affect functioning.  The examiner opined that the Veteran has 
moderate symptoms of depression with complicated medical 
problems and a past history of substance dependence.  The 
examiner opined that the Veteran's social impairment is 
moderate.  On examination the Veteran was alert and oriented, 
cooperative, tearful, and at times had fair eye contact.  Her 
mood was depressed and her affect was congruent.  There was 
no impairment of thought processes or communication.  There 
were no delusions, hallucinations, or inappropriate behavior.  
She is able to maintain personal hygiene and perform basic 
activities of daily living.  She was fully oriented and had 
no memory loss or impairment of memory.  She also did not 
have obsessive or ritualistic behavior which interferes with 
routine activities.  She had a normal rate and flow of 
speech.  Her speech pattern was not irrelevant, illogical, or 
obscure.  There were no panic attacks or impaired impulse 
control.  She has symptoms of depression, depressed mood, 
anxiety, and sleep impairment.  The examiner opined that the 
Veteran's mood and anxiety symptoms, her poor coping with her 
medical and social problems, and her past history of 
substance abuse are affecting her functioning significantly.  
The Veteran's GAF score was 55.  

A July 2007 VA treatment record notes that the Veteran was 
alert and fully oriented.  She denied current suicidal and 
homicidal ideation.  There was no apparent psychosis.  The 
Veteran was well-groomed, she ambulated independently, and 
she was casually dressed.  She was friendly, talkative, 
cooperative, and maintained good eye contact.  Her mood was 
less depressed and her affect was restricted.  Speech was 
normal in rate, volume, and tone.  Her though processes 
seemed logical, relevant, and goal directed.  Her insight, 
judgment, and impulse control seemed adequate.  Memory for 
recent and remote events was intact.  Her GAF was 50.  

After review of the medical evidence of record, the Board 
finds that a 100 percent rating is not warranted for the 
Veteran's psychiatric disability.  In this regard, the 
Veteran exhibits none of the criteria listed for a 100 
percent rating.  Instead, she has no impairment in thought 
processes or communication; she exhibits no delusions or 
hallucinations; she has never exhibited grossly inappropriate 
behavior; she is not found to be a persistent danger of 
hurting self or others; at no time has she been unable to 
perform activities of daily living; she has always been fully 
oriented; and she has no memory loss.  Furthermore, at no 
time has any mental health professional determined that the 
Veteran is totally impaired in terms of occupational or 
social functioning.  In fact, her depression symptoms are 
characterized as moderate, and her impairment of social 
functioning is characterized as moderate.  It is her 
depression coupled with her complicated medical problems and 
past substance abuse which, when combined, significantly 
affect her overall functioning.  Therefore, the currently 
assigned 70 percent rating is appropriate.  

At no time during the appeal period has the Veteran's 
service-connected psychiatric disability been manifested by 
greater disability than contemplated by the currently 
assigned rating under the designated diagnostic code.  
Accordingly, staged ratings are not in order and the assigned 
rating is appropriate for the entire period of the Veteran's 
appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has also considered whether the Veteran's 
psychiatric disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the Veteran's disability, in and 
of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.

        II.  Earlier Effective Date

The Veteran claims that the effective date for the award of 
service connection for psychiatric disability to include 
major depressive disorder and/or PTSD should be in 1983 
because that is when her disability began - as the result of 
losing her baby.  

VA originally denied entitlement to service connection for a 
PTSD in a May 1997 rating decision.  In a November 1998 
rating decision, the RO confirmed and continued the May 1997 
denial.  The Veteran received notice of the decision but 
failed to file any appeal.  Therefore, the decision is final.  
38 C.F.R. § 20.1103.  

The Veteran then filed a new claim for entitlement to service 
connection for depression and PTSD.  The claim was received 
by VA on September 14, 1998.  The claim was denied and the 
Veteran appealed the decision.  In a November 2004 Board 
decision, the RO granted reopening of the claim for 
entitlement to service connection for a chronic acquired 
psychiatric disability to include PTSD.  The service 
connection claim on the merits was remanded.  When the 
service connection claim was back before the Board in July 
2005, it was again remanded.  Thereafter, in a January 2006 
rating decision, the RO granted service connection for major 
depressive disorder, single episode (claimed as PTSD with 
depression).  A 70 percent rating was assigned, effective 
September 14, 1998, the date the claim to reopen was 
received.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim, 
such as the Veteran's, may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Veteran did not submit a new claim to reopen the 
previously denied claim for entitlement to service connection 
for PTSD until the instant claim to reopen was received on 
September 14, 1998.  There is no evidence showing that the 
Veteran indicated an intent to apply for service connection 
for PTSD, depression, or any other psychiatric disability, 
between the last final disallowance of the claim in May 1997 
(and the confirmation of such denial in November 1998) and 
the date of receipt of the instant claim to reopen on 
September 14, 1998.  As the record contains no such 
communication or action from the Veteran during the interim 
period, there is no factual or legal basis to assign an 
effective date earlier than September 14, 1998.  

Additionally, the Board notes that, according to the November 
2004 Board decision that granted reopening of the claim, the 
claim was reopened on the basis of post-service medical 
evidence reflecting a then current diagnosis of PTSD.  
Because September 14, 1998, is the date of receipt of the 
reopened claim and the claim was reopened on the basis of new 
and material evidence other than service department records, 
September 14, 1998, is the proper effective date for the 
grant of service connection.

In reaching this decision the Board considered the Veteran's 
arguments.  However, the law provides that without a 
perfected appeal, the underlying rating decision is final.  
38 U.S.C.A. § 7105.  

	III.  TDIU

The Veteran is service connected for only one disability, her 
psychiatric disability to include major depressive disorder 
and/or PTSD.  This disability is currently rated as 70 
percent disabling.  Therefore, she meets the minimum 
schedular criteria for TDIU.

With regard to whether the Veteran's service-connected 
disability renders her unemployable, the medical evidence of 
record contains a January 1998 VA treatment record which 
notes that the Veteran related that she has been unable to 
hold a job because of her tendency to get frustrated, her 
lack of patience, and her use of drugs.  Additionally, a 
March 2001 private treatment record notes that the Veteran is 
unsure if she can do any type of work with her heart 
condition, which is stress related.  The September 2005 VA 
examiner felt unsure about what role the Veteran's depression 
plays in the her ability to work.  The most recent VA 
examiner (from June 2007) opined that the Veteran's 
depression symptoms are moderate.  Yet, the VA examiner 
stated that her symptoms are significant to affect 
functioning.  The examiner went on to state that her moderate 
symptoms of depression with complicated medical problems and 
a past history of substance abuse are the objective findings 
supporting the assertion that she is significantly 
functionally impaired.  

The record reflects that the Veteran completed high school 
but no college.  She apparently last worked in 2003 as a 
cashier.  

The Board is of the opinion that based upon the evidence of 
record, the Veteran is not entitled to a TDIU.  In this 
regard, the Veteran's service-connected psychiatric 
disability with depression and/or PTSD, in and of itself, 
does not cause the Veteran to be unemployable.  Her 
complicated medical history and her history of substance 
abuse, when combined with her depression, cause significant 
effects on unemployment.  However, the Veteran has never 
submitted any medical evidence, nor does the medical evidence 
of record show, that her service-connected disability renders 
her unemployable.  Moreover, the multiple VA examination 
reports do not indicate that the Veteran is unemployable from 
any type of work.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, persuasive evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

An initial rating in excess of 70 percent for service-
connected psychiatric disability, to include major depressive 
disorder and/or PTSD is denied.

An effective date earlier than September 14, 1998, for the 
grant of service connection for psychiatric disability to 
include major depressive disorder and/or PTSD is denied.

A TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


